
	

113 HR 668 : To amend section 1105(a) of title 31, United States Code, to require that annual budget submissions of the President to Congress provide an estimate of the cost per taxpayer of the deficit, and for other purposes.
U.S. House of Representatives
2013-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 668
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 7, 2013
			Received; read twice and referred to the
			 Committee on the
			 Budget
		
		AN ACT
		To amend
		  section
		  1105(a) of title 31, United States Code, to require that annual
		  budget submissions of the President to Congress provide an estimate of the cost
		  per taxpayer of the deficit, and for other purposes.
	
	
		1.Requirement in budget
			 submission with respect to the cost per taxpayer of the deficitSection 1105(a) of
			 title 31, United States Code, is amended—
			(1)redesignating
			 paragraph (37) (relating to the list of outdated or duplicative plans and
			 reports) as paragraph (39); and
			(2)by adding at the
			 end the following:
				
					(40)in the case of a fiscal year in which the
				budget is projected to result in a deficit, an estimate of the pro rata cost of
				such deficit for taxpayers who will file individual income tax returns for
				taxable years ending during such fiscal year.
					.
			
	
		
			Passed the House of
			 Representatives March 5, 2013.
			Karen L. Haas,
			Clerk.
		
	
